Citation Nr: 0005463	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 529A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the June 8, 
1998 Board of Veterans' Appeals (Board) decision which denied 
entitlement to service connection for a skin condition, 
fatigue and a psychiatric disorder due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter is currently before the Board on motion by the 
appellant as to whether there was clear and unmistakable 
error in a June 8, 1998 Board decision.


FINDINGS OF FACT

1.  The June 1998 Board decision had found that the veteran 
had failed to present evidence of well grounded claims for 
entitlement to service connection for a skin condition, 
fatigue and a psychiatric disorder due to exposure to Agent 
Orange.

2.  The appellant has alleged that the Board committed error 
when it failed to consider whether a preexisting skin 
condition had been aggravated by his service pursuant to 
38 C.F.R. § 3.306 (1998); it was also alleged that the Board 
applied 38 C.F.R. § 3.309(d) incorrectly.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the June 8, 1998 Board decision in failing to grant service 
connection for a skin condition, fatigue and a psychiatric 
disorder due to exposure to Agent Orange fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1403, 
1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the June 8, 1998 Board decision 
which had found that the claims for service connection for a 
skin condition, fatigue and a psychiatric disorder due to 
exposure to Agent Orange were not well grounded.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's June 1998 decision contains CUE.  That determination 
had found that the veteran had not presented well grounded 
claims for entitlement to service connection for a skin 
condition, fatigue and a psychiatric disorder due to exposure 
to Agent Orange.

The appellant has argued that the Board erred in failing to 
rely upon 38 C.F.R. § 3.306 (which provides for service 
connection for preexisting conditions which can be shown to 
have been aggravated by service) to grant the claim of 
service connection for a skin condition.  Initially, it is 
noted that the veteran had limited his claim himself, 
claiming that it was his belief that he suffered from 
chloracne as a result of Agent Orange exposure.  He had also 
denied any skin trouble prior to service.  Moreover, it 
cannot be argued that had 38 C.F.R. § 3.306 been used, the 
outcome would have been different; that is, that the claim 
for service connection for a skin condition would have been 
granted.  The evidence in the file at the time that the Board 
considered this issue in June 1998, showed that he had made 
no complaints concerning his skin in service.  Nor was there 
any evidence of the existence of a chronic skin disorder 
noted after his discharge.  This evidence does not support a 
finding that any dry skin noted at the time of his entrance 
onto active duty had increased in severity during service.  
Therefore, since it is not absolutely clear that a different 
result would have ensued with reliance on 38 C.F.R. § 3.306, 
any error complained of cannot be "clear and unmistakable."  
See 38 C.F.R. § 20.1403(c) (1999).

The moving party has also alleged that the evidence of record 
at the time of the June 1998 Board decision had clearly 
showed that his claimed conditions had been incurred in 
service, thus warranting service connection pursuant to 
38 C.F.R. § 3.303(d) (1998).  However, such an allegation 
does not constitute a valid claim of CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the instant case, the facts before the Board at the time 
of June 1998 decision included the service medical records, 
which contained no complaints of a skin condition, chronic 
fatigue or a psychiatric disorder.  The records developed 
since his discharge did not show that the claimed conditions 
existed, nor did it demonstrate any connection between the 
alleged disorders and his period of service.

Accordingly, the failure to conclude that the veteran 
suffered from current skin problems, chronic fatigue and a 
psychiatric disorder that had been incurred in service (see 
38 C.F.R. § 3.303(d)) is not an "undebatable" error.  The 
June 1998 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining whether 
the claims were well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  Therefore, the Board finds that the denials of 
service connection for a skin condition, fatigue and a 
psychiatric disorder due to exposure to Agent Orange, were 
reasonable exercises of adjudicatory judgment and did not 
involve CUE.

Finally, it is found that the arguments of the appellant 
relate to the interpretation and evaluation of the evidence.  
The appellant has argued that the evidence does show that his 
conditions are related to exposure to Agent Orange.  However, 
such arguments represent a clear-cut example of a 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.  

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the June 8, 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 8, 1998 Board decision on 
the grounds of CUE is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

